[Cite as State v. Elias, 2013-Ohio-5254.]




                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 99739



                                       STATE OF OHIO

                                                      PLAINTIFF-APPELLEE

                                                vs.

                                            JOHN ELIAS
                                                      DEFENDANT-APPELLANT



                                            JUDGMENT:
                                             AFFIRMED


                                     Criminal Appeal from the
                              Cuyahoga County Court of Common Pleas
                                       Case No. CR-481766

        BEFORE: Stewart, A.J., Blackmon, J., and McCormack, J.

        RELEASED AND JOURNALIZED:                     November 27, 2013
FOR APPELLANT

John Elias, Pro Se
Inmate No. 512-026
Richland Correctional Institution
P.O. Box 8107
Mansfield, OH 44901


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: T. Allan Regas
Assistant County Prosecutor
The Justice Center
1200 Ontario Street, 8th Floor
Cleveland, OH 44113
MELODY J. STEWART, A.J.:

       {¶1} This case came to be heard upon the accelerated calendar pursuant to App.R.

11.1 and Loc.R.11.1. In 2008, defendant-appellant John Elias pleaded no contest to

charges of burglary and intimidation.        The court sentenced him to five years of

community control and advised him that a violation of the terms of community control

could result in a prison term of nine years. In May 2009, the court found that Elias

violated community control.      It ordered Elias to serve a nine-year sentence and placed

him on five years of postrelease control.    We dismissed his direct appeal for failure to

timely file that appeal. See State v. Elias, 8th Dist. Cuyahoga No. 93325, Motion No.

422877 (June 10, 2009). We then denied Elias’s request to file a delayed appeal.        See

State v. Elias, 8th Dist. Cuyahoga No. 93686, Motion No. 424675 (Aug. 31, 2009).

Elias then filed a number of substantive motions with the trial court: a motion to vacate

his sentence; a motion for resentencing; and a motion for a “review hearing” on the

community control violation.     The court denied only the motion for a review hearing.

Elias appeals from that order.

       {¶2} Elias sought a review hearing on grounds that the court failed to hold the

requisite preliminary hearing before revoking his community control sanction in May

2009 — in essence, he wished to relitigate the community control revocation proceedings.

 Elias could have raised any issues related to the revocation proceedings on direct appeal

in 2009 had he perfected his appeal.    They are thus res judicata and cannot be raised in a

subsequent proceeding.      See State v. Allbaugh, 4th Dist. Athens No. 12CA23,
2013-Ohio-2031, ¶ 18.     The court did not err by denying the motion for a review

hearing.

      {¶3} Judgment affirmed.

      It is ordered that appellee recover of appellant its costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the Cuyahoga

County Court of Common Pleas to carry this judgment into execution.              A   certified

copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of

Appellate Procedure.




MELODY J. STEWART, ADMINISTRATIVE JUDGE

PATRICIA ANN BLACKMON, J., and
TIM McCORMACK, J., CONCUR